Exhibit 10.1




SHARE EXCHANGE AGREEMENT

 

This Share Exchange Agreement, dated as of May 13, 2011 (this “Agreement”) by
and among AmeriSure Pharmaceuticals LLC, a Delaware limited liability company
(“AmeriSure”), the sole managing member of AmeriSure (the “AmeriSure Managing
Member”), GMV Wireless, Inc., a Nevada corporation (“GMV”), and Mark Simon, the
majority stockholder of GMV (the “GMV Controlling Stockholder”).

 

WHEREAS, the AmeriSure Managing Member owns one hundred percent (100%) of the
Membership Interests (the “Membership Interests”) of AmeriSure, pursuant to the
terms and conditions of that certain Operating Agreement of AmeriSure
Pharmaceuticals LLC, as amended (the “Operating Agreement”);

 

WHEREAS, (i) the AmeriSure Managing Member and AmeriSure believe it is in the
best interests of AmeriSure to exchange one hundred percent (100%) of the
Membership Interests of AmeriSure for (a) eight million five hundred thousand
(8,500,000) newly-issued shares of common stock, $0.001 par value per share, of
GMV (the “GMV Common Stock”), as set forth on Schedule I hereto, which,
immediately prior to this Agreement, represents approximately 18.95 % of the
issued and outstanding shares of GMV Common Stock (the “GMV Shares”), and (b) a
one-time transfer of twenty million (20,000,000) shares of GMV’s common stock
currently held and owned by the GMV Controlling Stockholder (the “Transfer
Shares”) and (ii) GMV believes it is in its best interest and the best interest
of its stockholders to acquire the AmeriSure Membership Interests in exchange
for the GMV Shares, all upon the terms and subject to the conditions set forth
in this Agreement (the “Share Exchange”); and




WHEREAS, AmeriSure has entered into negotiations to purchase (the “Acquisition”)
Global Nutritional Research LLC, a Maryland Company, (“GNR”) which is the
manufacturer of that certain product known as Clotamin, which is a multivitamin
that does not contain Potassium and contains adjusted levels of certain other
vitamins, thereby allowing patients on blood thinners to take a multivitamin
without reducing the effectiveness of their blood clotting medicine; and,

WHEREAS, the Parties have agreed that the closing of this Agreement is
conditioned on the successful completion of the Acquisition of GNR by AmeriSure;
and,

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF AMERISURE MEMBERSHIP INTERESTS FOR GMV SHARES

 

Section 1.1  Agreement to Exchange AmeriSure Membership Interests for GMV
Shares. On the Closing Date (as hereinafter defined) and upon the terms and
subject to the conditions set forth in this Agreement, the AmeriSure Managing
Member shall assign, transfer, convey, and deliver the AmeriSure Membership
Interests to GMV.  In consideration and exchange for the AmeriSure Membership
Interests, GMV shall issue, and deliver the GMV Shares to the AmeriSure Managing
Member, and the GMV Controlling Stockholder shall transfer the Transfer Shares
to the AmeriSure Managing Member.

  

Section 1.2  Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place at the Law Firm of Carrillo Huettel and Zouvas,
LLP via the exchange of documents and signatures at 10:00 a.m. Pacific Time on
the day the conditions to closing set forth in Articles V and VI herein have
been satisfied or waived, or at such other time and date as the parties hereto
shall agree in writing (the “Closing Date”).

 

Section 1.3  Directors of GMV at Closing Date. On the Closing Date, Mark Simon,
the current director of GMV, shall resign from the board of directors of GMV
(the “GMV Board”) and Mackie Barch’s appointment to the GMV Board shall become
effective.

 

Section 1.4  Officers of GMV at Closing Date. On the Closing Date, Mark Simon
shall resign from each officer position held at GMV and immediately thereafter,
the GMV Board shall appoint Mackie Barch to serve as the sole officer and
director of GMV.





--------------------------------------------------------------------------------




ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF GMV

 

GMV represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1  Corporate Organization

 

A.

 GMV is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and governmental licenses, authorizations,
consents and approvals to conduct its business as now conducted and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its activities makes such qualification and being in good standing
necessary, except where the failure to be so qualified and in good standing will
not have a Material Adverse Effect on the activities, business, operations,
properties, assets, condition or results of operation of GMV. “Material Adverse
Effect” means, when used with respect to GMV, any event, occurrence, fact,
condition, change or effect, which, individually or in the aggregate, would
reasonably be expected to be materially adverse to the business, operations,
properties, assets, condition (financial or otherwise), or operating results of
GMV, or materially impair the ability of GMV to perform its obligations under
this Agreement, excluding any change, effect or circumstance resulting from (i)
the announcement, pendency or consummation of the transactions contemplated by
this Agreement, or (ii) changes in the United States securities markets
generally.

 

B. 

Copies of the Articles of Incorporation and By-laws of GMV with all amendments
thereto, as of the date hereof (the “GMV Charter Documents”), have been
furnished to the AmeriSure Managing Member and to AmeriSure, and such copies are
accurate and complete as of the date hereof. The minute books of GMV are current
as required by law, contain the minutes of all meetings of the GMV Board and
stockholders of GMV from its date of incorporation to the date of this
Agreement, and adequately reflect all material actions taken by the GMV Board
and stockholders of GMV. GMV is not in violation of any of the provisions of the
GMV Charter Documents.

 

Section 2.2  Capitalization of GMV.

 

A. 

The authorized capital stock of GMV consists of seventy five million
(75,000,000) shares authorized as Common Stock, par value $0.001, of which forty
four million eight hundred fifty thousand (44,850,000) shares of common stock
are issued and outstanding, immediately prior to this Share Exchange. 

 

B. 

All of the issued and outstanding shares of Common Stock of GMV immediately
prior to this Share Exchange are, and all shares of Common Stock of GMV when
issued in accordance with the terms hereof will be, duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
applicable U.S. federal and state securities laws and state corporate laws, and
have been issued free of preemptive rights of any security holder. Except with
respect to securities to be issued to the AmeriSure Managing Member pursuant to
the terms hereof, as of the date of this Agreement there are no outstanding or
authorized options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire or receive any shares of GMV’s capital stock, nor are there or will
there be any outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights, pre-emptive rights or rights of first refusal
with respect to GMV or any Common Stock, or any voting trusts, proxies or other
agreements, understandings or restrictions with respect to the voting of GMV’s
capital stock. There are no registration or anti-dilution rights, and there is
no voting trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which GMV is a party or by which it is bound with respect to
any equity security of any class of GMV. GMV is not a party to, and it has no
knowledge of, any agreement restricting the transfer of any shares of the
capital stock of GMV.  The issuance of all of the shares of GMV described in
this Section 2.2 have been, or will be, as applicable, in compliance with U.S.
federal and state securities laws and state corporate laws and no stockholder of
GMV has any right to rescind or bring any other claim against GMV for failure to
comply with the Securities Act of 1933, as amended (the “Securities Act”), or
state securities laws.

 

C.

There are no outstanding contractual obligations (contingent or otherwise) of
GMV to retire, repurchase, redeem or otherwise acquire any outstanding shares of
capital stock of, or other ownership interests in, GMV or to provide funds to or
make any investment (in the form of a loan, capital contribution or otherwise)
in any other person.

 

Section 2.3 Subsidiaries and Equity Investments. GMV does not directly or
indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.

 





2




--------------------------------------------------------------------------------




Section 2.4 Authorization, Validity and Enforceability of Agreements. GMV has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by GMV and the
consummation by GMV of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of GMV, and no other
corporate proceedings on the part of GMV are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of GMV and
is enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally. GMV does
not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Exchange Act.




Section 2.5  No Conflict or Violation. Neither the execution and delivery of
this Agreement by GMV, nor the consummation by GMV of the transactions
contemplated hereby will: (i) contravene, conflict with, or violate any
provision of the GMV Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which GMV is subject, (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which GMV is a party or by which it is bound,
or to which any of its assets or properties are subject; or (iv) result in or
require the creation or imposition of any encumbrance of any nature upon or with
respect to any of GMV’s assets, including without limitation the GMV Shares.

 

Section 2.6  Agreements. Except as disclosed on documents filed with the
Securities and Exchange Commission (the “Commission”), GMV is not a party to or
bound by any contracts, including, but not limited to, any:

 

A. 

employment, advisory or consulting contract;

 

B. 

plan providing for employee benefits of any nature, including any severance
payments;

 

C. 

lease with respect to any property or equipment;

 

D. 

contract, agreement, understanding or commitment for any future expenditure in
excess of $5,000 in the aggregate;

 

E. 

contract or commitment pursuant to which it has assumed, guaranteed, endorsed,
or otherwise become liable for any obligation of any other person, entity or
organization; or

 

F. 

agreement with any person relating to the dividend, purchase or sale of
securities, that has not been settled by the delivery or payment of securities
when due, and which remains unsettled upon the date of this Agreement.

 

GMV has provided to AmeriSure and the AmeriSure Managing Member, prior to the
date of this Agreement, true, correct and complete copies of each contract
(whether written or oral), including each amendment, supplement and modification
thereto (the “GMV Contracts”).  The Company shall satisfy all liabilities due
under the GMV Contracts as of the date of Closing.  All such liabilities shall
be satisfied or released at or prior to Closing.  Any amounts accrued
post-Closing shall be the sole responsibility of AmeriSure.

 

Section 2.7  Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of GMV, currently threatened against GMV
or any of its affiliates, that may affect the validity of this Agreement or the
right of GMV to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of GMV, currently threatened against GMV or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against GMV or any of its affiliates. Neither GMV nor any of its affiliates is a
party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no Action
by GMV or any of its affiliates relating to GMV currently pending or which GMV
or any of its affiliates intends to initiate.





3




--------------------------------------------------------------------------------




Section 2.8  Compliance with Laws. GMV has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.

 

Section 2.9  Financial Statements; SEC Filings.

 

A. 

GMV’s financial statements (the “Financial Statements”) contained in its
periodic reports filed with the SEC have been prepared in accordance with
generally accepted accounting principles applicable in the United States of
America (“U.S. GAAP”) applied on a consistent basis throughout the periods
indicated, except that those Financial Statements that are not audited do not
contain all footnotes required by U.S. GAAP. The Financial Statements fairly
present the financial condition and operating results of GMV as of the dates,
and for the periods, indicated therein, subject to normal year-end audit
adjustments. GMV has no material liabilities (contingent or otherwise). GMV is
not a guarantor or indemnitor of any indebtedness of any other person, entity or
organization. GMV maintains a standard system of accounting established and
administered in accordance with U.S. GAAP.

 

B.

GMV has timely made all filings with the SEC that it has been required to make
under the Securities Act and the Exchange Act (the “Public Reports”). Each of
the Public Reports has complied in all material respects with the applicable
provisions of the Securities Act, the Exchange Act, and the Sarbanes/Oxley Act
of 2002 (the “Sarbanes/Oxley Act”) and/or regulations promulgated thereunder.
None of the Public Reports, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein not misleading. There is no event, fact or
circumstance that would cause any certification signed by any officer of GMV in
connection with any Public Report pursuant to the Sarbanes/Oxley Act to be
untrue, inaccurate or incorrect in any respect. There is no revocation order,
suspension order, injunction or other proceeding or law affecting the trading of
GMV’s Common Stock, it being acknowledged that none of GMV’s securities are
approved or listed for trading on any exchange or quotation system.

 

Section 2.10  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, GMV Board minutes and financial and other records of
whatsoever kind of GMV have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of GMV. GMV maintains a system
of internal accounting controls sufficient, in the judgment of GMV, to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.

 

Section 2.11  Employee Benefit Plans. GMV does not have any “Employee Benefit
Plan” as defined in the U.S. Employee Retirement Income Security Act of 1974 or
similar plans under any applicable laws.

 





4




--------------------------------------------------------------------------------

Section 2.12  Tax Returns, Payments and Elections. GMV has filed all Tax (as
defined below) returns, statements, reports, declarations and other forms and
documents (including, without limitation, estimated tax returns and reports and
material information returns and reports) (“Tax Returns”) required pursuant to
applicable law to be filed with any Tax Authority (as defined below). All such
Tax Returns are accurate, complete and correct in all material respects, and GMV
has timely paid all Taxes due and adequate provisions have been and are
reflected in GMV’s Financial Statements for all current taxes and other charges
to which GMV is subject and which are not currently due and payable. None of
GMV’s federal income tax returns have been audited by the Internal Revenue
Service. GMV has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the GMV for any period, nor of any basis
for any such assessment, adjustment or contingency. GMV has withheld or
collected from each payment made to each of its employees, if applicable, the
amount of all Taxes (including, but not limited to, United States income taxes
and other foreign taxes) required to be withheld or collected therefrom, and has
paid the same to the proper Tax Authority. For purposes of this Agreement, the
following terms have the following meanings: “Tax” (and, with correlative
meaning, “Taxes” and “Taxable”) means any and all taxes including, without
limitation, (x) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, value
added, net worth, license, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, environmental or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or any penalty, addition to
tax or additional amount imposed by any United States, local or foreign
governmental authority or regulatory body responsible for the imposition of any
such tax (domestic or foreign) (a “Tax Authority”), (y) any liability for the
payment of any amounts of the type described in (x) as a result of being a
member of an affiliated, consolidated, combined or unitary group for any taxable
period or as the result of being a transferee or successor thereof, and (z) any
liability for the payment of any amounts of the type described in (x) or (y) as
a result of any express or implied obligation to indemnify any other person.

 

Section 2.13  No Debt Obligations. Upon the Closing Date, GMV will have no debt,
obligations or liabilities of any kind whatsoever other than with respect to the
transactions contemplated hereby. GMV is not a guarantor of any indebtedness of
any other person, entity or corporation.

 

Section 2.14  No Broker Fees. No brokers, finders or financial advisory fees or
commissions will be payable by or to GMV or any of their affiliates with respect
to the transactions contemplated by this Agreement.

 

Section 2.15  No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by GMV to arise,
between GMV and any accountants and/or lawyers formerly or presently engaged by
GMV. GMV is current with respect to fees owed to its accountants and lawyers.

 

Section 2.16 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of GMV in
connection with the transactions contemplated by this Agreement do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.

 

Section 2.17 Absence of Undisclosed Liabilities. Since the date of the filing of
its annual report on Form 10-K for the year ended December 31, 2010, except as
specifically disclosed in the Public Reports: (A) there has been no event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect; (B) GMV has not incurred any liabilities, obligations, claims or
losses, contingent or otherwise, including debt obligations, other than
professional fees; (C) GMV has not declared or made any dividend or distribution
of cash or property to its shareholders, purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, or issued any
equity securities other than with respect to transactions contemplated hereby;
(D) GMV has not made any loan, advance or capital contribution to, or investment
in any person or entity; (E) GMV has not discharged or satisfied any lien or
encumbrance or paid any obligation or liability (absolute or contingent), other
than current liabilities paid in the ordinary course of business; (F) GMV has
not suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business; and (G) except for the Share Exchange,
GMV has not entered into any other transaction other than in the ordinary course
of business, or entered into any other material transaction, whether or not in
the ordinary course of business.

 

Section 2.18  No Integrated Offering. GMV does not have any registration
statement pending before the Commission or currently under the Commission’s
review and since the Closing Date, except as contemplated under this Agreement,
GMV has not offered or sold any of its equity securities or debt securities
convertible into shares of Common Stock.








5




--------------------------------------------------------------------------------

Section 2.19  Employees.

 

A. 

GMV has one employee, Mark Simon.

 

B. 

Other than Mark Simon, GMV does not have any officers or directors. No director
or officer of GMV is a party to, or is otherwise bound by, any contract
(including any confidentiality, non-competition or proprietary rights agreement)
with any other person that in any way adversely affects or will materially
affect (a) the performance of her duties as a director or officer of GMV or (b)
the ability of GMV to conduct its business.

 

Section 2.20  No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to GMV or its respective businesses,
properties, prospects, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by GMV but which has not been so publicly announced or disclosed. GMV has not
provided to AmeriSure, or the AmeriSure Managing Member, any material non-public
information or other information which, according to applicable law, rule or
regulation, was required to have been disclosed publicly by GMV but which has
not been so disclosed, other than with respect to the transactions contemplated
by this Agreement.

 

Section 2.21 Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereof by or on behalf of GMV or the GMV
Controlling Stockholder in connection with the transactions contemplated by this
Agreement, when taken together, do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements contained herein and/or therein not misleading.




Section 2.22  No Assets or Real Property. Except as set forth on the most recent
Financial Statements, GMV does not have any assets of any kind.  GMV does not
own or lease any real property.

 

Section 2.23  Interested Party Transactions.  Except as disclosed in Commission
filings, no officer, director or shareholder of GMV or any affiliate or
“associate” (as such term is defined in Rule 405 of the Commission under the
Securities Act) of any such person or entity, has or has had, either directly or
indirectly, (a) an interest in any person or entity which (i) furnishes or sells
services or products which are furnished or sold or are proposed to be furnished
or sold by GMV, or (ii) purchases from or sells or furnishes to, or proposes to
purchase from, sell to or furnish GMV any goods or services; or (b) a beneficial
interest in any contract or agreement to which GMV is a party or by which it may
be bound or affected.

 

Section 2.24   Intellectual Property. Except as in documents filed with the
Commission, GMV does not own, use or license any intellectual property in its
business as presently conducted.




ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF AMERISURE

 

AmeriSure represents, warrants and agrees that all of the statements in the
following subsections of this Article III, pertaining to AmeriSure, are true and
complete as of the date hereof.

 

Section 3.1  Organization.  AmeriSure is a limited liability company duly
organized, validly existing, and in good standing under the laws of Delaware and
has the power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted.  The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of AmeriSure’s Certificate of Formation
or Operating Agreement.  AmeriSure has taken all actions required by law, its
Certificate of Formation or Operating Agreement, or otherwise to authorize the
execution and delivery of this Agreement.  AmeriSure has full power, authority,
and legal capacity and has taken all action required by law, its Certificate of
Formation or Operating Agreement, and otherwise to consummate the transactions
herein contemplated.

 

Section 3.2  Membership Interests.  The number of Membership Interests AmeriSure
has issued is 1,000 Membership Units.   The Membership Interests currently
represent one hundred percent of the Membership Units of AmeriSure.

 

Section 3.3  Subsidiaries and Predecessor Corporations.   AmeriSure does not
own, beneficially or of record, any shares of any entity.

 





6




--------------------------------------------------------------------------------

Section 3.4  Financial Statements. AmeriSure has kept all books and records
since inception and such audited financial statements have been prepared in
accordance with generally accepted accounting principles consistently applied
throughout the periods involved. The balance sheets are true and accurate and
present fairly as of their respective dates the financial condition of
AmeriSure.  As of the date of such balance sheets, except as and to the extent
reflected or reserved against therein, AmeriSure had no liabilities or
obligations (absolute or contingent) which should be reflected in the balance
sheets or the notes thereto prepared in accordance with generally accepted
accounting principles, and all assets reflected therein are properly reported
and present fairly the value of the assets of AmeriSure, in accordance with
generally accepted accounting principles. The statements of operations,
stockholders’ equity and cash flows reflect fairly the information required to
be set forth therein by generally accepted accounting principles.

 

AmeriSure has duly and punctually paid all Governmental fees and taxation which
it has become liable to pay and has duly allowed for all taxation reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and AmeriSure has
made any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
Governmental fees and taxation.

 

The books and records, financial and otherwise, of AmeriSure are, in all
material aspects, complete and correct and have been maintained in accordance
with good business and accounting practices.

 

All of AmeriSure’s assets are reflected on its financial statements, and
AmeriSure has no material liabilities, direct or indirect, matured or unmatured,
contingent or otherwise.

 

Section 3.5  Information. The information concerning AmeriSure set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.


Section 3.6  Absence of Certain Changes or Events. Since December 31, 2010, (a)
there has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of AmeriSure; and (b)
AmeriSure has not (i) made any material change in its method of management,
operation or accounting, (ii) entered into any other material transaction other
than sales in the ordinary course of its business; or (iii) made any increase in
or adoption of any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement
made to, for, or with its members, managers, or employees or ; and

 

Section 3.7  Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of AmeriSure after
reasonable investigation, threatened by or against  AmeriSure or affecting
AmeriSure or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  AmeriSure does not have any knowledge of any material
default on its part with respect to any judgment, order, injunction, decree,
award, rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality or of any circumstances

 

Section 3.8  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which AmeriSure is a party
or to which any of its assets, properties or operations are subject.

 

Section 3.9  Compliance With Laws and Regulations. To the best of its knowledge,
AmeriSure has complied with all applicable statutes and regulations of any
federal, state, or other governmental entity or agency thereof, except to the
extent that noncompliance would not materially and adversely affect the
business, operations, properties, assets, or condition of AmeriSure or except to
the extent that noncompliance would not result in the occurrence of any material
liability for AmeriSure.  

 

Section 3.10  Approval of Agreement. The Managing Member of AmeriSure has
authorized the execution and delivery of this Agreement by AmeriSure and has
approved this Agreement and the transactions contemplated hereby.

 

Section 3.11 Valid Obligation. This Agreement and all agreements and other
documents executed by AmeriSure in connection herewith constitute the valid and
binding obligation of AmeriSure, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.








7




--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF AMERISURE MANAGING MEMBER

 

The AmeriSure Managing Member hereby represents and warrants to GMV:

 

Section 4.1 Authority. The AmeriSure Managing Member has the right, power,
authority and capacity to execute and deliver this Agreement to which the
AmeriSure Managing Member is a party, to consummate the transactions
contemplated by this Agreement to which the AmeriSure Managing Member is a
party, and to perform the AmeriSure Managing Member’ obligations under this
Agreement to which the AmeriSure Managing Member is a party. This Agreement has
been duly and validly authorized and approved, executed and delivered by the
AmeriSure Managing Member. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the parties thereto other than the
AmeriSure Managing Member, this Agreement is duly authorized, executed and
delivered by the AmeriSure Managing Member and constitutes the legal, valid and
binding obligation of the AmeriSure Managing Member, enforceable against the
AmeriSure Managing Member in accordance with their respective terms, except as
such enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.

 

Section 4.2  No Conflict. Neither the execution or delivery by the AmeriSure
Managing Member of this Agreement to which the AmeriSure Managing Member is a
party nor the consummation or performance by the AmeriSure Managing Member of
the transactions contemplated hereby or thereby will, directly or indirectly,
(a) contravene, conflict with, or result in a violation of any provision of the
organizational documents of the AmeriSure Managing Member (if the AmeriSure
Managing Member is not a natural person); (b) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, any agreement or instrument to which the AmeriSure Managing
Member is a party or by which the properties or assets of the AmeriSure Managing
Member are bound; or (c) contravene, conflict with, or result in a violation of,
any Law or Order to which the AmeriSure Managing Member, or any of the
properties or assets of the AmeriSure Managing Member, may be subject.

 

Section 4.3  Litigation. There is no pending Action against the AmeriSure
Managing Member that involves the AmeriSure Membership Interests or that
challenges, or may have the effect of preventing, delaying or making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement or the business of AmeriSure and, to the knowledge of the AmeriSure
Managing Member, no such Action has been threatened, and no event or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Action.

 

Section 4.4  Acknowledgment. The AmeriSure Managing Member understands and
agrees that the GMV Shares to be issued pursuant to this Agreement have not been
registered under the Securities Act or the securities laws of any state of the
U.S. and that the issuance of the GMV Shares is being effected in reliance upon
an exemption from registration afforded either under Section 4(2) of the
Securities Act for transactions by an issuer not involving a public offering or
Regulation D promulgated thereunder or Regulation S for offers and sales of
securities outside the U.S.

 

Section 4.5  Stock Legends. The AmeriSure Managing Member hereby agrees with GMV
as follows:

 

A. 

Securities Act Legend Accredited Investors. The certificates evidencing the GMV
Shares issued to the AmeriSure Managing Member will bear the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (3) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S PROMULGATED UNDER THE SECURITIES ACT, AND BASED ON AN OPINION OF
COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY,
THAT THE PROVISIONS OF REGULATION S HAVE BEEN SATISFIED.

 





8




--------------------------------------------------------------------------------




B. 

Other Legends. The certificates representing such GMV Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.




C.

 Opinion. The AmeriSure Managing Member shall not transfer any or all of the GMV
Shares pursuant to Rule 144, under the Securities Act, Regulation S or absent an
effective registration statement under the Securities Act and applicable state
securities law covering the disposition of the GMV Shares, without first
providing GMV with an opinion of counsel (which counsel and opinion are
reasonably satisfactory to the GMV) to the effect that such transfer will be
made in compliance with Rule 144, under the Securities Act, Regulation S or will
be exempt from the registration and the prospectus delivery requirements of the
Securities Act and the registration or qualification requirements of any
applicable U.S. state securities laws.

 

Section 4.6  Ownership of Shares. The AmeriSure Managing Member is both the
record and beneficial owner of the AmeriSure Membership Interests. The AmeriSure
Managing Member has and shall transfer at the Closing, good and marketable title
to the AmeriSure Membership Interests, free and clear of all liens, claims,
charges, encumbrances, pledges, mortgages, security interests, options, rights
to acquire, proxies, voting trusts or similar agreements, restrictions on
transfer or adverse claims of any nature whatsoever, excepting only restrictions
on future transfers imposed by applicable law.

 

Section 4.7  Pre-emptive Rights. Subject to Closing, the AmeriSure Managing
Member does not have any pre-emptive rights or any other rights to acquire any
interests of AmeriSure that have not been waived or exercised. 

 

ARTICLE V

 

CONDITIONS TO OBLIGATIONS OF AMERISURE AND THE AMERISURE MANAGING MEMBER

 

The obligations of AmeriSure and the AmeriSure Managing Member to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by AmeriSure and the AmeriSure Managing Member at their sole
discretion:

 

Section 5.1  Representations and Warranties of GMV. All representations and
warranties made by GMV in this Agreement shall be true and correct in all
material respects on and as of the Closing Date, except insofar as the
representations and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 5.2  Agreements and Covenants. GMV shall have performed and complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with on or prior to the Closing Date.

 

Section 5.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 5.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, which declares this Agreement invalid in any respect or prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of GMV shall be in effect; and no action or proceeding
before any court or governmental or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

 

Section 5.5  Other Closing Documents. AmeriSure shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of GMV, GMV’s performance of its obligations hereunder, and/or in
furtherance of the transactions contemplated by this Agreement as the AmeriSure
Managing Member and/or their respective counsel may reasonably request.

 





9




--------------------------------------------------------------------------------

Section 5.6  Documents. GMV must have caused the following documents to be
delivered to AmeriSure and the AmeriSure Shareholder:




A. 

share certificates evidencing the GMV Shares registered in the name of the
AmeriSure Managing Member;




B. 

a Secretary’s Certificate, dated the Closing Date, certifying attached copies of
(A) the GMV Charter Documents, (B) the resolutions of the GMV Board approving
this Agreement and the transactions contemplated hereby and thereby; and (C) the
incumbency of each authorized officer of GMV signing this Agreement to which GMV
is a party;




C.

 an Officer’s Certificate, dated the Closing Date, certifying as to
Sections 5.1, 5.2, 5.3, 5.4, 5.7, and 5.8.

 

D.

 a Certificate of Good Standing of GMV, dated as of a date not more than five
business days prior to the Closing Date;

 

E.

 this Agreement is duly executed;

 

F.

 the resignation of Mark Simon as sole officer of GMV as of the Closing Date;

 

G.

 the resignation of Mark Simon as sole director of GMV on the Closing Date;




H.

 the amendment of the Articles of Incorporation to change the capital stock to
five hundred million (500,000,000) shares authorized as Common Stock, par value
$0.001, and fifty million (50,000,000) shares authorized as Preferred Stock, par
value $0.001, with twenty million (20,000,000) shares of the authorized
Preferred Stock being designated as Series A Preferred Stock; and,




I.

 such other documents as AmeriSure may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of GMV, (B)
evidencing the performance of, or compliance by GMV with any covenant or
obligation required to be performed or complied with by GMV, (C) evidencing the
satisfaction of any condition referred to in this Article V, or (D) otherwise
facilitating the consummation or performance of any of the transactions
contemplated by this Agreement.




Section 5.7  Cancellation and Transfer of Shares.  Immediately following the
issuance of the shares of Common Stock to the AmeriSure Managing Member, the GMV
Controlling Stockholder shall irrevocably cancel sixteen million (16,000,000)
shares of the thirty six million seven hundred thirty five thousand (36,735,000)
shares of the GMV Common Stock he currently owns. Additionally, the GMV
Controlling Stockholder shall immediately and irrevocably transfer twenty
million (20,000,000) shares of the GMV Common Stock he currently owns.  Evidence
of such cancellation and transfer shall be delivered to AmeriSure.

 

Section 5.8  No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to GMV.

  

ARTICLE VI

 

CONDITIONS TO OBLIGATIONS OF GMV

 

The obligations of GMV to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, at or before the Closing Date, of the
following conditions, any one or more of which may be waived by GMV in its sole
discretion:

 

Section 6.1  Representations and Warranties of AmeriSure and the AmeriSure
Managing Member. All representations and warranties made by AmeriSure and the
AmeriSure Managing Member on behalf of themselves individually in this Agreement
shall be true and correct on and as of the Closing Date except insofar as the
representation and warranties relate expressly and solely to a particular date
or period, in which case, subject to the limitations applicable to the
particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.




Section 6.2  Acquisition of GNR. AmeriSure and the AmeriSure Managing Member
shall have entered into a definitive agreement (the “Definitive Agreements”) to
purchase GNR, with GNR becoming a wholly-owned subsidiary of AmeriSure, and such
executed Definitive Agreements shall be delivered to GMV on or prior to the
Closing Date. 





10




--------------------------------------------------------------------------------




Section 6.3  Agreements and Covenants. AmeriSure and the AmeriSure Managing
Member shall have performed and complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by each of them on or prior to the Closing Date.

 

Section 6.4  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 

Section 6.5  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
AmeriSure shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.




Section 6.6  Other Closing Documents. GMV shall have received such certificates,
instruments and documents in confirmation of the representations and warranties
of AmeriSure and the AmeriSure Managing Member, the performance of AmeriSure and
the AmeriSure Managing Member’s respective obligations hereunder and/or in
furtherance of the transactions contemplated by this Agreement as GMV or its
counsel may reasonably request.

 

Section 6.7  Documents. AmeriSure and the AmeriSure Managing Member must deliver
to GMV at the Closing:

 

A.

 documentation evidencing the number of AmeriSure Membership Interests, along
with executed membership interest transfer forms transferring such AmeriSure
Membership Interests to GMV;

 

B.

 this Agreement to which the AmeriSure and the AmeriSure Managing Member is a
party, duly executed;

 

C.

 such other documents as GMV may reasonably request for the purpose of (A)
evidencing the accuracy of any of the representations and warranties of the
AmeriSure and the AmeriSure Managing Member , (B) evidencing the performance of,
or compliance by AmeriSure and the AmeriSure Managing Member with, any covenant
or obligation required to be performed or complied with by AmeriSure and the
AmeriSure Managing Member, as the case may be, (C) evidencing the satisfaction
of any condition referred to in this Article VI, or (D) otherwise facilitating
the consummation or performance of any of the transactions contemplated by this
Agreement.

 

Section 6.8  No Claim Regarding Stock Ownership or Consideration. There must not
have been made or threatened by any Person, any claim asserting that such Person
(a) is the holder of, or has the right to acquire or to obtain beneficial
ownership of the AmeriSure Membership Interests, or any other ownership interest
in, AmeriSure, or (b) is entitled to all or any portion of the GMV Shares.

 

ARTICLE VII

 

POST-CLOSING AGREEMENTS

 

Section 7.1  SEC Documents. From and after the Closing Date, in the event the
SEC notifies GMV of its intent to review any Public Report filed prior to the
Closing Date or GMV receives any oral or written comments from the SEC with
respect to any Public Report filed prior to the Closing Date, GMV shall promptly
notify the GMV Controlling Stockholder and the GMV Controlling Stockholder shall
reasonably cooperate with GMV in responding to any such oral or written
comments.








11




--------------------------------------------------------------------------------

ARTICLE VIII

 

INDEMNIFICATION

 

Section 8.1 Survival of Provisions. The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall expire on the first day
of the one-year anniversary of the Closing Date (the “Survival Period”). The
right to indemnification, payment of damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant, or obligation. The
waiver of any condition based on the accuracy of any representation or warranty,
or on the performance of or compliance with any covenant or obligation, will not
affect the right to indemnification, payment of damages, or other remedy based
on such representations, warranties, covenants, and obligations.

 

Section 8.2  Indemnification.

 

A.

 Indemnification Obligations in favor of the Controlling Stockholders of GMV.
From and after the Closing Date until the expiration of the Survival Period,
AmeriSure shall reimburse and hold harmless the GMV Controlling Stockholder
(each such person and his heirs, executors, administrators, agents, successors
and assigns is referred to herein as a “GMV Indemnified Party”) against and in
respect of any and all damages, losses, settlement payments, in respect of
deficiencies, liabilities, costs, expenses and claims suffered, sustained,
incurred or required to be paid by any GMV Indemnified Party, and any and all
actions, suits, claims, or legal, administrative, arbitration, governmental or
other procedures or investigation against any GMV Indemnified Party, which
arises or results from a third-party claim brought against a GMV Indemnified
Party to the extent based on a breach of the representations and warranties with
respect to the business, operations or assets of AmeriSure. All claims of GMV
pursuant to this Section 8.2 shall be brought by the GMV Controlling Stockholder
on behalf of GMV and those Persons who were stockholders of GMV Company
immediately prior to the Closing Date.  In no event shall any such
indemnification payments exceed $100,000 in the aggregate from AmeriSure.   No
claim for indemnification may be brought under this Section 8.2(a) unless all
claims for indemnification, in the aggregate, total more than $10,000.




B.

 Indemnification in favor of AmeriSure and the AmeriSure Managing Member. From
and after the Closing Date until the expiration of the Survival Period, the GMV
Controlling Stockholder will, severally and not jointly, indemnify and hold
harmless AmeriSure, the AmeriSure Managing Member, and their respective members
and managers, agents, attorneys and employees, and each person, if any, who
controls or may “control” (within the meaning of the Securities Act) any of the
forgoing persons or entities (hereinafter referred to individually as a
“AmeriSure Indemnified Person”) from and against any and all losses, costs,
damages, liabilities and expenses arising from claims, demands, actions, causes
of action, including, without limitation, legal fees, (collectively, “Damages”)
arising out of any (i) any breach of representation or warranty made by GMV or
the GMV Controlling Stockholder in this Agreement, and in any certificate
delivered by GMV or the GMV Controlling Stockholder pursuant to this Agreement,
(ii) any breach by GMV or the GMV Controlling Stockholder of any covenant,
obligation or other agreement made by GMV or the GMV Controlling Stockholder in
this Agreement, and (iii) a third-party claim based on any acts or omissions by
GMV or the GMV Controlling Stockholder. In no event shall any such
indemnification payments exceed $100,000 in the aggregate from all GMV
Controlling Stockholder.  No claim for indemnification may be brought under this
Section 8.2(b) unless all claims for indemnification, in the aggregate, total
more than $10,000.




ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 9.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 





12




--------------------------------------------------------------------------------




Section 9.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 9.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested)or facsimile to the parties at
the following addresses:




If to AmeriSure or the AmeriSure Managing Member, to:

AmeriSure Pharmaceuticals LLC

10417 Armory Ave.,Unit C

Kensington, MD 20895

Attn: Mackie Barch, Managing Member




With a copy to (which copy shall not constitute notice):




If to GMV or the GMV Controlling Stockholder, to:

GMV Wireless, Inc.

345 S. End Avenue, #7P

New York, NY 10280

Attn: Mark Simon, Chief Executive Officer

 

With a copy to (which copy shall not constitute notice):

Carrillo, Huettel and Zouvas, LLP

3033 Fifth Avenue, Suite 400

San Diego, CA 92103

Attn: Luis Carrillo, Esq.




or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.4.

 

Section 9.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.




Section 9.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 9.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 9.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 





13




--------------------------------------------------------------------------------

Section 9.9  Convenience of Forum; Consent to Jurisdiction. The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of Nevada,
and/or the United States District Court for Nevada, in respect of any matter
arising under this Agreement. Service of process, notices and demands of such
courts may be made upon any party to this Agreement by personal service at any
place where it may be found or giving notice to such party as provided in
Section 9.4.

 

Section 9.10  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

 

Section 9.11  Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Nevada without giving
effect to the choice of law provisions thereof.

 

Section 9.12  Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.




 

























[REST OF PAGE DELIBERATELY LEFT BLANK]




  




  








14




--------------------------------------------------------------------------------




[SIGNATURE PAGE TO SHARE EXCHANGE AGREEMENT]







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

GMV WIRELESS, INC.




 

/s/ Mark Simon                        

Name: Mark Simon

Title: Chief Executive Officer

 

 

AMERISURE PHARMACEUTICALS LLC







 

/s/ Mackie Barch                     

Name: Mackie Barch

Title: Managing Member

 

 

GMV WIRELESS, INC. CONTROLLING STOCKHOLDER




 




/s/ Mark Simon                        

Mark Simon







AMERISURE MANAGING MEMBER







 

/s/ Mackie Barch                      

By: Mackie Barch

 




 





15




--------------------------------------------------------------------------------

SCHEDULE I

AmeriSure Members




Name

Address

Tax-ID (if applicable)

AmeriSure Membership Interests held

GMV Shares To Be Newly Issued

GMV Shares To Be Transferred

Mackie Barch

10417 Armory Ave., Unit C

Kensington, MD 20895

 

1,000

8,500,000

20,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTALS

1,000

8,500,000

20,000,000











16


